Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	The following Restriction requirement is in response to claims filed on March 6, 2020. 

Election/Restrictions
	Claim(s) 1-20 are subject to a restriction requirement. A telephone call was made to Bethany R. Lahmann Reg. # 74013 on April 25, 2022, to request an oral election to the above restriction requirement, but the phone call to Bethany R. Lahmann did not result in an election being made.

	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Inventive Group I: Claim(s) 1-14, are directed to a “method/System,” of -> “determining a predicted wait time for a parking establishment”
Distinctly classified in CPC G06Q 10/06375

Inventive Group II: Claim(s) 15-20, are directed to a “system,” of -> “vehicle receiving information”
Distinctly classified in CPC H04W 4/48
	The inventions are independent or distinct, each from the other because: Inventive Group(s) I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable.

	Inventive Group I: Claim(s) 1-14, are directed to an “method/system,” of -> “determining a predicted wait time for a parking establishment”
With separate utility in Prediction of business process outcomes or impact based on a proposed change

	Inventive Group II: Claim(s) 15-20, are directed to an “system,” of -> “vehicle receiving information”
With separate utility in in-vehicle communication. See MPEP §806.05(d).

	Because these inventions are distinct for the reasons given above and the search required for Inventive Group I, is not required for Inventive Group II and Inventive Group II is not required for Inventive Group I, then restriction for examination purposes as indicated is proper.
	
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) Inventions acquired a separate in art in view of their different classification: CPC
G06Q 10/06375 vs H04W 4/4820/00 

b) Inventions have acquired a separate status in the art due to their recognized divergent subject matter, namely:
-> “determining a predicted wait time for a parking establishment” versus -> “vehicle receiving information”

c) inventions require a different field of search (for example searching different classes/subclasses or electronic resources, or employing different search queries); * searching in CPC G06Q 10/06375 and also employing search strategies for: “determining a predicted wait time for a parking establishment” versus *
searching in CPC H04W 4/48 and employing search strategies for: “vehicle receiving information”

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing
the elected invention.

	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628